Citation Nr: 1219795	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-46 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to an initial compensable disability rating for a scar of the left knee.  

4.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).  

5.  Entitlement to an initial disability rating in excess of 10 percent for residuals of teratoma removal of the chest.  

6.  Entitlement to an initial disability rating in excess of 10 percent for asthma.  

7.  Entitlement to an initial disability rating in excess of 10 percent for left knee synovitis, status post surgery and radiation therapy.  

8.  Entitlement to an initial disability rating in excess of 10 percent for damage to the sural nerve.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Louis Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Chicago, Illinois RO.  

The Board observes that the October 2009 statement of the case (SOC) mischaracterized the Veteran's claim for an increased rating for a scar of the left knee, indicating that an increase from 10 percent was sought, however, the decision found that the Veteran's left knee scar warranted no more than the noncompensable disability rating previously assigned.  Thus, as the Veteran's scar of the left knee has not be awarded a compensable rating, the Board has appropriately characterized this issue on the title page as entitlement to a compensable disability rating for a scar of the left knee.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.  During this hearing, the Veteran also withdrew his claim for service connection for a rib condition.  Therefore this issue is not in appellate consideration.  38 C.F.R. § 20.204 (2011).

The issues of service connection for allergic rhinitis, an initial disability rating in excess of 10 percent for left knee synovitis, status post surgery and radiation therapy, an initial disability rating in excess of 10 percent for sural nerve damage and an initial compensable disability rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative weight of the evidence does not demonstrate a current diagnosis of hypertension.  

2.  The evidence of record demonstrates that the Veteran's scar of the left knee is productive of a 16 to 18 centimeter (cm) by three to five millimeters (mm) scar on the anterior left knee, a proximal scar on the anterior left knee, and a 22 cm by 1.5 cm scar on the posterior left knee; there is no evidence of any scar that is deep or caused limitation of motion in an area or areas exceeding six square inches, a superficial scar that does not cause limited motion in an area or an area or areas of 144 square inches, a scar that is superficial and unstable, a scar that is superficial and painful, or a scar causing limitation of function of the affected part.  

3.  The evidence of record demonstrates that the Veteran's residuals of teratoma removal of the chest is productive of a 16.5 to 18 cm by 1 to 1.5 cm scar from sternotomy with mild pain and a small 2 cm by 2.5 cm scar below the xiphoid with no pain; there is no evidence of any scar that is deep or caused limitation of motion in an area or areas exceeding six square inches, a superficial scar that does not cause limited motion in an area or an area or areas of 144 square inches, a scar that is superficial and unstable, a scar that is superficial and painful, or a scar causing limitation of function of the affected part.  

4.  The evidence of record does not demonstrate that the Veteran's asthma results in pulmonary function testing FEV-1 of 56 to 70 percent predicted, or; pulmonary function testing FEV- 1/FVC of 56 to 70 percent, or; requires daily inhalational or oral bronchodilator therapy, or; inhalational anti inflammatory medication.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial compensable disability rating for a scar of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7804, 7805 (2011).  

3.  The criteria for an initial disability rating in excess of 10 percent for residuals of teratoma removal of the chest have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7804, 7805 (2011).  

4.  The criteria for an initial disability rating in excess of 10 percent for asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims on appeal, he was provided notice of the VCAA in January 2007.  An additional VCAA letter was sent in March 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in January 2007 and March 2008 pertaining to the downstream disability rating and effective date elements of his claims and was furnished a SOC in October 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for asthma, a scar of the left knee, and residuals of teratoma removal of the chest has been established and initial ratings for these conditions have been assigned.  Thus, the Veteran has been awarded the benefits sought, and such claims have been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for asthma, a scar of the left knee, and residuals of teratoma removal of the chest and assigning initial disability ratings for these conditions, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a SOC that addressed the initial ratings assigned for his asthma, a scar of the left knee, and residuals of teratoma removal of the chest, included notice of the criteria for a higher ratings for these conditions, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, VA examinations and statements and testimony from the Veteran.  

During his April 2011 Travel Board hearing, the Veteran testified that he was provided a blood pressure test in February when attempting to join the Navy Reserve.  At that time, the Veteran reported that he would attempt to obtain those records and submit them to VA.  The record was held open for 60 days.  No records were received within 60 days of the hearing.  The Veteran has not submitted any additional information to VA regarding this blood pressure test and has not indicated that he received any other treatment for high blood pressure or hypertension.  Thus, the Board finds that the duty to assist the Veteran in this matter has been fulfilled.  

The Board notes that the March 2007 and April 2008 VA examination reports for a general medical evaluation, the left knee and residuals of teratoma removal of the chest reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), has not been raised in connection with the increased rating claim on appeal.  In considering the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and that the Veteran is seeking the maximum benefit available for the service connected disabilities on appeal, the Board finds that a claim for entitlement to a TDIU rating will not be considered as part of the determination of the increased ratings on appeal as the evidence does not demonstrate nor has the Veteran claimed that any of his service-connected disabilities have caused a marked interference with employment or rendered him unemployable.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

A.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Throughout the duration of the appeal, the Veteran has maintained that he was treated for high blood pressure during active service which led to current problems with hypertension.  

Service treatment reports are absent of any findings of high blood pressure or hypertension during the Veteran's active service.  His blood pressures during this time included findings of 137/76 at entrance, 145/91, 124/64, 128/76 and 136/81 at separation.  

At a March 2007 VA examination, the Veteran reported he was told in the fall of 2006, during his separation examination that his blood pressure was slowly rising but was not high enough to treat with medication.  The examiner noted there were no signs or symptoms of hypertension and the Veteran was not taking medication for hypertension.  His blood pressure readings included 150/90, 102/44 and 130/72.  No findings of high blood pressure were noted and no diagnosis of hypertension was made.  

During an April 2011 Travel Board hearing, the Veteran reported that high blood pressure was noted during his active service and he was provided a blood pressure test in February [2011] when attempting to join the Navy Reserve.  As noted above, the duty to assist has been fulfilled with respect to attempting to obtain these records.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a current diagnosis of hypertension.

The Board notes that the evidence of record does not demonstrate that the Veteran has been diagnosed with hypertension nor has a treatment provider made findings of high blood pressure at any time throughout the duration of this appeal.  In this regard, the Board finds that the medical evidence of record, which includes VA examinations, are absent of any complaints, treatment or diagnoses related to high blood pressure or hypertension.  In fact, the March 2007 VA examiner noted there were no signs or symptoms of hypertension  and the Veteran was not taking medication for hypertension.  

The Board acknowledges the lay statement by the Veteran that he was told in the fall of 2006, during his separation examination, that his blood pressure was slowly rising but was not high enough to treat with medication, however, while he is competent to report contemporaneous treatment for such, he is not competent to specify that he had or currently has high blood pressure or hypertension, as this would constitute a medical conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms). 

To the extent that the above noted statement by the Veteran indicates that he was told he had high blood pressure in service by a service treatment provider, the Board finds this statement inconsistent with the medical evidence of records with reflects his blood pressure at separation was 136/81 and the separation examination was absent of any findings or notations of high blood pressure or hypertension.   See Cromer v. Nicholson, 19 Vet. App. 215 (2005); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  Accordingly, the lack of contemporaneous evidence in this instance diminishes the reliability of this statement and it is afforded no probative value.

Therefore, the Board finds that there is no satisfactory or competent evidence of record during the period of the appeal that the Veteran has been diagnosed with hypertension.  

In making this decision, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The Board has concluded that the satisfactory evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of hypertension at any time during the period of this appeal.  In fact, as demonstrated by the medical evidence of record, including VA examinations in March 2007 and April 2008, the Veteran's has not been provided a diagnosis of hypertension at any time.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely hypertension, there can be no valid claim.  

Thus, as the overall evidence of record fails to support a diagnosis of the claimed hypertension at any time throughout the duration of the appeal, service connection for hypertension is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

B.  Increased Disability Ratings

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

Analysis

Scar of the Left Knee

The Veteran's scar of the left knee is currently assigned a noncompensable disability rating under the provisions of Diagnostic Code 7805 which provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides ratings for superficial scars that are painful on examination.  A 10 percent rating is assigned for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current scar of the left knee warrants a higher compensable disability rating than that which is presently assigned.  

As an initial matter, the Board notes that while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008, however, these regulations apply only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)) (summary in Federal Register noted that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008; a veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria irrespective of whether his or her disability has worsened since the last review).  While the Veteran did not request an evaluation under the revised regulations pertaining to the evaluation of the skin, the Board finds that even considering the applicable revised regulations, the Veteran would not meet the criteria for a higher evaluation under the applicable revised criteria which includes:  Diagnostic Code 7801, which provides ratings for a burn scar or scar due to other causes, not of the head, face, or neck, that is deep and nonlinear, Diagnostic Code 7802, which provides ratings for a burn scar or scar due to other causes, not of the head, face, or neck, that is superficial and nonlinear of an area of 144 square inches, and revised Diagnostic Code 7804, which provides a 10 percent rating for one or two scars that are unstable or painful.  However, as the evidence of record does not reflect the presence of deep and nonlinear scars, superficial and nonlinear scars of an area of 144 square inches, or unstable or painful scars, consideration under these new provisions would not afford a higher rating for the Veteran's scar of the left knee.  

In a March 2007 VA examination, three scars of the left knee were identified.  The first scar was noted to be on the anterior left knee which was 16 cm by 0.5 cm with some irregular skin and no adherence to underlying tissue.  The second scar found was proximal to the first on the anterior left knee with no adherence to underlying tissue.  The third scar was found to be on the left posterior knee, measuring 22 cm by 1.5 cm with irregular skin texture and some adherence to underlying tissue.  All three scars were stable and superficial with no pain on palpation, no elevation or depression of the surface contour of the scar, no inflammation, edema or keloid formation, no area of induration and inflexibility of the skin area of the scars and no limitation of motion or other limitation of function caused by the scars.  

In an April 2008 VA examination a surgical scar was noted on the Veteran's left knee extending for the medial aspect of the left patella over the quadriceps muscle area to the posterior popliteal area which measured 18 cm by three to five mm.  No adherence to underlying skin, ulceration or active inflammatory signs were found.  

After a careful review of the record, the Board finds that the Veteran's scars of the left knee, do not warrant a compensable disability rating at any time throughout the duration of the appeal under Diagnostic Codes 7801, 7802, 7803, 7804 and 7805.  38 C.F.R. § 4.118 (2008).  As discussed above, the Veteran's scar does not meet the criteria for a higher rating under the revised regulations, effective October 23, 2008.  The Board notes that the objective and probative medical evidence of record, including VA examination reports, demonstrates that the Veteran's scar of the left knee, is productive of a 16 to 18 centimeter (cm) by three to five millimeters (mm) scar on the anterior left knee, a proximal scar on the anterior left knee, and a 22 cm by 1.5 cm scar on the posterior left knee and there is no evidence of any scar that is deep or caused limitation of motion in an area or areas exceeding six square inches, a superficial scar that does not cause limited motion in an area or an area or areas of 144 square inches, a scar that is superficial and unstable, a scar that is superficial and painful, or a scar causing limitation of function of the affected part.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable disability rating for a scar of the left knee.  

The Board has also considered other applicable diagnostic criteria, however as the Veteran's scar is not characterized by disfigurement of the head, face or neck, dermatitis or eczema, Diagnostic Codes 7800 and 7806 are inapplicable.  38 C.F.R. § 4.118.  

The Board does observe that two additional scars of the left knee were observed and examined by the March 2007 VA examiner and the Veteran's service records indicate he had surgical scars on the left knee, indicating there was more than one scar due to the Veteran's knee surgery.  The Board finds however, that as such additional scars warrant only noncompensable ratings, they may be grouped together under the Veteran's scar of the left knee.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an initial compensable disability at any time since the effective date of service connection.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's scar of the left knee has been no more than noncompensable since that date, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Residuals of Teratoma Removal of the Chest

The Veteran's residuals of teratoma removal of the chest consist of scars on the chest.  He is currently assigned a 10 percent disability rating for a scar of the chest under the provisions of Diagnostic Code 7804, the criteria for which is discussed above.  38 C.F.R. § 4.118 (2008).  The criteria for the applicable Diagnostic Codes 7801, 7802, 7803 and 7805 are also listed above.  38 C.F.R. § 4.118.  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current residuals of teratoma removal of the chest warrant a higher disability rating than that which is presently assigned.  

As noted above, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008, which apply only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  Although the Veteran did not request an evaluation under the revised regulations pertaining to the evaluation of the skin, the Board finds that even considering the applicable revised regulations, the Veteran would not meet the criteria for a higher evaluation under the applicable revised criteria, as the evidence of record does not reflect the presence of deep and nonlinear scars, superficial and nonlinear scars of an area of 144 square inches, or multiple unstable or painful scars, consideration under these new provisions would not afford a higher rating for the Veteran's residual scar of teratoma removal of the chest.  See Diagnostic Codes 7801-7805 (2011).  

At a March 2007 VA examination, the two scars on the Veteran's chest were identified.  The examiner noted there were scars on the Veteran's skin from previous surgery.  The first scar was a midline scar from sternotomy which measured 16.5cm by 1.5 cm with mild pain with palpation, and was pink in color.  The second scar was located below the Veteran's xiphoid, a little bit on the left side, which measured 2cm by 2.5 cm with no pain on palpation and was slightly hyperpigmented.  An evaluation of both scars revealed they were superficial and stable with no findings of adherence to underlying tissue, irregular texture of the skin, no elevation or depression of the surface contour of the scar, no inflammation, edema, or keloid formation, no area of induration or inflexibility of the skin in the area of the scar and no limitation of motion or limitation of function caused by the scar.  

In an April 2008 VA examination, a scar on the mid chest was found, located 5 cm below the sternal notch and measured 18 cm and up to 1 cm at the widest part.  There was no pain on touch or pressure, no adherence to underlying tissue on movement and no pain on movement on the chest wall.  The texture was smooth with no irregularities, no atrophy of the tissue, and the scar was shiny on the surface with no scaliness.  The scar was stable with no history of breaking down, drainage, discharge, signs of inflammation, ulceration, pain, or infection.  The scar was not elevated or depressed.  The scar was superficial, without adherence to underlying tissue or loss of tissue.  The scar was not deep.  There was no loss of tissue or obvious loss of tissue or damage on palpation.  There was no depression or elevation in the scar area.  No inflammation or inflammatory changes of edema, swelling or redness was noted.  There was no appearance of keloid.  The scar was slightly light colored and there were striations of light pinkish coloration across the scar.  No induration or inflexibility of the skin in the scar area from underlying tissues was found.  There was no limitation of motion of the scar tissue  from the underlying tissue.  A linear scar which was obviously seen on the chest was noted.  The Veteran was diagnosed with residuals of a scar on the mid chest for mediastinal teratoma surgery.  

After a careful review of the record, the Board finds that the Veteran's residuals of teratoma removal of the chest, to include the residual scar, do not warrant a disability rating in excess of 10 percent at any time throughout the duration of the appeal under Diagnostic Codes 7801, 7802, 7803, 7804 and 7805.  38 C.F.R. § 4.118 (2008).  As discussed above, the Veteran's scar does not meet the criteria for a higher rating under the revised regulations, effective October 23, 2008.  The Board notes that the objective and probative medical evidence of record, VA examination reports, demonstrates that the Veteran's residuals of teratoma removal of the chest is productive of a 16.5 to 18 cm by 1 to 1.5 cm scar from sternotomy with mild pain and a small 2 cm by 2.5 cm scar below the xiphoid with no pain; there is no evidence of any scar that is deep or caused limitation of motion in an area or areas exceeding six square inches, a superficial scar that does not cause limited motion in an area or an area or areas of 144 square inches, a scar that is superficial and unstable, a scar that is superficial and painful, or a scar causing limitation of function of the affected part.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent for residuals of teratoma removal of the chest, which in this case includes scars.  

The Board has also considered other applicable diagnostic criteria, however as the Veteran's scar is not characterized by disfigurement of the head, face or neck, dermatitis or eczema, Diagnostic Codes 7800 and 7806 are inapplicable.  38 C.F.R. § 4.118.  

The Board does observe the additional scar of the chest was observed and examined by the March 2007 VA examiner and this examiner noted the Veteran had scars from surgery, indicating there was more than one scar due to the Veteran's chest surgery.  The Board finds however, that as such additional scar warrants only a noncompensable rating, it may be grouped together under the Veteran's residual scar of teratoma removal of the chest.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 10 percent at any time since the effective date of service connection.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 10 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Asthma

The Veteran's asthma has been assigned a 10 percent evaluation under Diagnostic Code 6602 which provides ratings for bronchial asthma.  Diagnostic Code 6602 assigns a 30 percent evaluation with a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned with a FEV-1 of 40 to 55 percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned with a FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; bronchial asthma requiring daily use of high dose corticosteroids or immuno-suppressive medications.  A note to Diagnostic Code 6602 states that in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).  

In a March 2007 VA examination, the Veteran reported having a history of exercise induced asthma.  Pulmonary function testing in service in October 2002 was noted to be normal and the Veteran reported that he was told they would be normal unless they were done when he was exercising.  He complained of shortness of breath, wheezing and dizziness which occurred once a week and lasted five minutes, until he calmed down.  The Veteran reported symptoms were aggravated by exercise, running or swimming and not alleviated.  He stated he had been put on albuterol and ran out of mediation and was not using medication currently.  He reported this condition affected his daily activities because he had a two and a half year old daughter and got short of breath when chasing her.  He also reported this condition affected his work because he had to carry heavy objects which caused shortness of breath.  He was never put on oxygen and never used steroids.  A physical examination of the chest revealed it was normal to inspection, palpation, percussion and auscultation.  Lungs were clear bilaterally and there were no rales, rhonchi or wheezing.  A March 2007 x-ray report of the chest revealed findings of normal post operative examination of the chest.  The Veteran was diagnosed with asthma, well controlled.  

An April 2008 chest x-ray revealed stable chest features with no evidence of active chest disease.  

In an April 2011 Travel Board hearing, the Veteran testified that he was provided pulmonary function testing in service which was tested while he was resting and not active.  He reported he did not have problems while resting but they occurred while running or doing strenuous activity.  The Veteran testified that his asthma affected his activity with his children and with heavy lifting at work.  He stated he had been given an inhaler which ran out and he did not have the prescription renewed in the military.  The Veteran testified that he last got treatment at the VA over two years ago and had not been back for treatment.  He did not report any problems with wheezing or shortness of breath at rest when he was not exerting himself.  The Veteran also reported having no private treatment.  

After a careful review of the record, the Board finds that the Veteran's current asthma does not warrant a disability rating in excess of the 10 percent under Diagnostic Code 6602.  38 C.F.R. § 4.97 (2011).  In this regard the Board observes that the satisfactory and probative lay and medical evidence of record reflects that the Veteran's asthma is not productive of pulmonary function testing FEV-1 of 56 to 70 percent predicted, or; pulmonary function testing FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti inflammatory medication.  In fact, the Veteran reported in the March 2007 VA examination and his April 2011 testimony, that he had not been on medication since he was prescribed medication while in the military and had not sought treatment for this condition at the VA for the past two years or with a private physician.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent for asthma.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 10 percent at any time since the effective date of service connection.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 10 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Lay Statements

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected disabilities currently on appeal.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during a Board hearing and during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his scars and asthma, and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings provided in the VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  Therefore, the Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability ratings in this decision.  

Extraschedular Consideration

Based upon the findings discussed in detail above, the Board finds that at no point since the date of the award of service connection for the service-connected disabilities on appeal have these disabilities been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than those assigned in this rating decision, on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See SOC, dated October 2009 citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hypertension is denied.  

An initial compensable disability rating for a scar of the left knee is denied.  

An initial disability rating in excess of 10 percent for residuals of teratoma removal of the chest is denied.

An initial disability rating in excess of 10 percent for asthma is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of service connection for allergic rhinitis, an initial disability rating in excess of 10 percent for left knee synovitis, status post surgery and radiation therapy, an initial disability rating in excess of 10 percent for sural nerve damage and an initial compensable disability rating for GERD must be remanded for further development.  

Service Connection for Allergic Rhinitis

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, in statements and testimony presented throughout the duration of the appeal, the Veteran has claimed that allergic rhinitis began during his active service.  Service treatment reports are absent of any findings of allergic rhinitis.  In a March 2007 VA examination, within approximately four months after his separation from active service, the examiner found that the Veteran had either allergic rhinitis, which was worse in Washington state, or he had a vasomotor type of rhinitis.  Thus, while the Veteran did not have treatment for allergic rhinitis in service, he did have a diagnosis of rhinitis within four months of active service, which a VA examiner indicated in his diagnosis may have been due to the Veteran's time in active service while stationed in Washington state.  However no opinion or explanation for such diagnosis was provided at that time.  Thus, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current rhinitis originated during his active service or was otherwise caused by or related to his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Barr v. Nicholson, 21 Vet. App. at 311.  

Increased Initial Ratings for Left Knee Synovitis and Sural Nerve Damage

The Veteran was last provided VA examinations in April 2008 addressing his left knee synovitis and sural nerve damage of the left knee.  The April 2008 VA examination of the left knee synovitis indicated that, with five squatting repetitive movements, range of motion revealed flexion from zero to 125 degrees with associated fatigue, lack of endurance and mild incoordination of the patella moving laterally during squatting.  The examiner also noted that the flare up caused by repetitive movements had additional limitation of movement with increased pain, mainly limited by pain and to some extent fatigue without weakness.  While the examiner noted there was additional limitation of movement by flare up, he did not specify whether there was any additional limitation of movement in degrees from the original range of motion findings.  

In an April 2008 VA examination of the nerves, muscle atrophy of the quadriceps on the left was noted.  

In the April 2011 Travel Board hearing the Veteran testified that his left knee symptoms included an increase in popping and pain and there was definite muscle damage as well.  

As the Veteran was last provided a VA examinations for the left knee in April 2008, approximately four years ago, his previous VA examinations include findings of muscle atrophy and additional limitation of movement without notation of any additional limitation in degrees and the Veteran's testimony indicates a possible worsening of symptoms including popping, pain and muscle damage, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Increased Initial Rating for GERD

In the April 2011 Travel Board hearing the Veteran testified that his GERD symptoms included extreme heartburn, regurgitation approximately five times a month and indigestion and he had not been checked for anemia nor had blood work since the military.  

As the Veteran was last provided a VA examination for the abdomen/GERD in April 2008, approximately four years ago and his Veteran's testimony indicates a possible worsening of symptoms including extreme heartburn, regurgitation and indigestion, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the claims file to be forwarded to the VA examiner who last performed the March 2007 VA examination of the Veteran's allergic rhinitis, or, if this examiner is not available, the claims filed should be forwarded to a similar specialist, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability):  (i) that any currently diagnosed allergic rhinitis or vasomotor rhinitis had its onset during the Veteran's period of active duty from January 2001 to November 2006 (considering a diagnosis was made in March 2007, approximately four months after the Veteran's separation from active service); or, (ii) that such condition was caused by any incident or event that occurred during such period.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  The AMC/RO should schedule the Veteran for a VA examination of the Veteran's left knee synovitis and sural nerve damage (also associated with the left knee disorder) by an appropriate examiner, to determine the current nature and etiology of the Veteran's service-connected left knee synovitis and sural nerve damage.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation should consist of all necessary testing.  

The examiner is asked to answer the following:  

(a).  Please discuss whether there is additional limitation of motion or movement after repetitive motion of the left knee and specify any additional limitation of the left knee in degrees of flexion and extension, if present.  

(b).  Please comment on the degree of severity of the Veteran's service-connected left knee synovitis and sural nerve damage and their effect on his occupational and social functioning, his employment, and his activities of daily living.  

(c).  Please describe the nature and degree, if any, of associated muscle damage including muscle atrophy.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  The AMC/RO should schedule the Veteran for a VA gastrointestinal examination of the Veteran's GERD by an appropriate examiner, to determine the current nature and etiology of the Veteran's service-connected GERD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of GERD should consist of all necessary testing.  

The examiner is asked to specify whether symptoms of epigastric distress, dysphagia, pyrosis, regurgitation, or substernal, arm or shoulder pain are present.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected GERD and its effect on his occupational and social functioning, his employment, and his activities of daily living.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


